Citation Nr: 1626028	
Decision Date: 06/29/16    Archive Date: 07/11/16

DOCKET NO.  13-07 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus type II to include as due to herbicide exposure.

2.  Entitlement to service connection for Charcot disease to include as due to herbicide exposure or secondary to diabetes mellitus type II.

3.  Entitlement to service connection for kidney failure to include as due to herbicide exposure or secondary to diabetes mellitus type II.

4.  Entitlement to service connection for left foot surgery to include as due to herbicide exposure.

5.  Entitlement to service connection for broken tibia to include as secondary to Charcot disease.  




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel 


INTRODUCTION

The Veteran served on active duty in the U.S. Army from October 1964 to October 1967.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in April 2016.  A transcript of the hearing is associated with the Veteran's electronic claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




REMAND

Having reviewed the record, the Board finds that further development is necessary for proper adjudication of the claims for service connection.  In this regard, the Veteran appeals the denial of service connection for diabetes mellitus type II, Charcot disease, kidney failure and left foot surgery.  He claims these disabilities were caused by herbicide exposure in service.  

The Board notes that the Veteran does not claim that he was stationed in Vietnam.  Rather, he contends that on approximately September 19, 1966 he was returning from Thailand to Okinawa aboard a C 130 aircraft that caught fire and had to land at Danang, Vietnam.  According to the Veteran, he was there for several hours while the plane was being repaired and he went to the Officer's club for dinner.  Although Joint Service Records Research Center (JSRRC) has determined that records fail to show that the Veteran was exposed to tactical herbicides while stationed in Okinawa, there is no showing in the record of an attempt to verify the Veteran's claim of stopping over in Danang for the day for aircraft repairs.  In light of VA's duty to assist, the Board finds that a remand is warranted in this regard.  

The Veteran also appeals the denial of service connection for a broken tibia to include as secondary to Charcot disease.  The Board finds that the outcome of the claim for entitlement to service connection for Charcot disease may affect the outcome of the claim for entitlement to service connection for broken tibia.  As such, the Board finds that the claims are inextricably intertwined.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  Therefore, this issue is also remanded.

Accordingly, the case is REMANDED for the following action:

1. Contact the JSRRC and request they research by available sources of information whether in September 1966 the Veteran had a temporary stopover in DaNang, Vietnam after his transport plane caught fire, prior to his reaching Okinawa; whether he received a military payment certificate and whether a stopover in DaNang was likely given the reported events.  The Veteran reported that he was on a C130 that stopped in Ubon, Udorn, Korat and DaNang.

2. Thereafter, prepare a formal memorandum to the file as to whether there has been presumed Agent Orange exposure in this case.  

3. Provided only that there is presumed in-service exposure to Agent Orange, then afford the Veteran a VA examination.  Access to VBMS and Virtual VA must be made available to the examiner for review. 

After examination and review of the record, the examiner must opine whether it is at least as likely as not (at least 50 percent likely) that Charcot disease, left foot disability and/or kidney failure are related to service to include exposure to herbicides.  

If the Veteran is presumed to have been exposed to herbicides in service please opine whether it is at least as likely as not that diabetes mellitus type II at least as likely as not caused and/or aggravated (i.e., worsened) beyond the natural progress the Veteran's Charcot disease, kidney failure and left foot disability.

If the Veteran's Charcot disease is found to be attributable to service or is found to be due to or aggravated by diabetes mellitus type II, the examiner must then opine whether the Charcot disease at least as likely as not caused and/or aggravated (i.e., worsened) beyond the natural progress the Veteran's tibia disability.  

A fully reasoned rationale is required for any and all opinions offered.  Any opinion offered must take into account the Veteran's history and contentions and must be supported by a complete and fully reasoned rationale.

4. Upon completion of the above requested development and any additional development deemed appropriate, the AOJ must readjudicate the issues to include the intertwined issue of entitlement to service connection for broken tibia.  All applicable laws and regulations should be considered.  If the benefits sought on appeal remain denied, the appellant and his representative should be provided with a supplemental statement of the case. An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




